Citation Nr: 0814278	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  03-02 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for 
hypogammaglobulinemia, to include as due to ionizing 
radiation.  

2.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, to include as 
due to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from October 25, 1949 
to January 7, 1953, and from January 30, 1953, to April 7, 
1954.  

These matters come before the Board of Veterans' Appeals 
(Board) following July 2002 and March 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  

In July 2005, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO.  At the 
hearing, the veteran submitted a statement in which he 
withdrew from appellate consideration his claims for service 
connection for throat cancer and for a kidney disability.  In 
December 2005, the Board remanded the veteran's appeal to the 
agency of original jurisdiction (AOJ) for additional 
development.  Following further development of the record, 
the Appeals Management Center (AMC) in Washington, D. C. 
continued to deny the veteran's claims and returned these 
matters to the Board.  


FINDINGS OF FACT

1.  The veteran participated in a radiation-risk activity.   

2.  The veteran's hypogammaglobulinemia and his peripheral 
neuropathy have been identified as radiogenic diseases.  

3.  The competent medical opinion evidence weighs against a 
finding that the veteran's hypogammaglobulinemia or 
peripheral neuropathy of the upper and lower extremities is 
related to any in-service exposure to ionizing radiation or 
otherwise to military service.  


CONCLUSIONS OF LAW

1.  The veteran does not have hypogammaglobulinemia that is 
the result of disease or injury incurred in or aggravated 
during active military service, including as due to exposure 
to ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.311 (2007).

2.  The veteran does not have peripheral neuropathy of the 
upper or lower extremities that is the result of disease or 
injury incurred in or aggravated during active military 
service, including as due to exposure to ionizing radiation.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.  

In this respect, through November 2003, July 2004, June 2005, 
March 2006, and September 2006 notice letters, the AOJ 
notified the veteran of the legal criteria governing his 
claims and the evidence needed to substantiate his claims.  
Thereafter, the veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claims, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the multiple notice letters satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the AOJ notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the AOJ to 
obtain and consider evidence.  Additionally, the AOJ also 
requested that the veteran submit evidence in support of his 
claims.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  Likewise, in May 
2007, the RO provided the veteran notice regarding the 
assignment of effective dates and disability rating elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claims in July 2002 and March 2005, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that any late notice in this case 
under the VCAA requires a remand.  Nothing about the evidence 
or any response to the AOJ's notification suggests that the 
case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  Furthermore, following the most 
recent notice letter to the veteran in September 2006 in 
addition to notice in May 2007 regarding the assignment of 
effective dates and disability rating elements, the veteran's 
claims were re-adjudicated in October 2007.  See Medrano v. 
Nicholson, 21 Vet. App. 165 (2007), citing Mayfield v. 
Nicholson, 444 F. 3d 1328, 1333 (Fed. Cir. 2006) (Mayfield 
II).  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  It appears that the veteran's service medical 
records associated with his first period of service (October 
25, 1949 to January 7, 1953) apparently were lost due to a 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri.  The RO made an additional attempt to locate 
any available service medical records through the National 
Archives and Records Administration.  In this case, the 
veteran has reported that to the best of his knowledge he was 
not treated for hypogammaglobulinemia or for peripheral 
neuropathy in service.  Otherwise, Reports of Medical 
Examination dated January 30, 1953 and dated April 5, 1954, 
associated with the veteran's second period of service, are 
of record.  Additionally, the veteran has submitted evidence 
and undergone VA examinations in connection with his claims 
on appeal, and both relevant private and VA medical records 
are associated with the claims file.  Furthermore, a 
radiation dose exposure estimate has been obtained from the 
Defense Threat Reduction Agency as was an advisory medical 
opinion from the Under Secretary for Health.  Otherwise, the 
veteran has not alleged that there are any outstanding 
medical records probative of his claims that need to be 
obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must 
determine whether the disability is otherwise the result of 
active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  With respect to 
the veteran's period of service, a "Radiation-risk activity" 
is defined to mean onsite participation in a test involving 
the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946.  See 38 C.F.R. § 3.309(b)(i), (ii).  Radiation-risk 
activities also include certain service at gaseous diffusion 
plants in Paducah, Kentucky, or Portsmouth, Ohio, or an area 
identified as K25 at Oak Ridge, Tennessee, or certain service 
on Amchitka Island, Alaska, or service, if performed as an 
employee of the Department of Energy, would qualify the 
claimant for inclusion as a member of the Special Exposure 
Cohort under section 3621(14) of the Energy Employees 
Occupational Illness Compensation Program Act of 2000.  Id.  

The term "onsite participation" is defined to mean (a) 
During the official operation period of an atmospheric 
nuclear test, presence at the test site, or performance of 
official military duties in connection with ships, aircraft 
or other equipment used in direct support of the nuclear 
test; (b) During the six month period following the official 
operational period of an atmospheric nuclear test, presence 
at the test site or other test staging area to perform 
official military duties in connection with completion of 
projects related to the nuclear test including 
decontamination of equipment used during the nuclear test; 
(c) Service as a member of the garrison or maintenance forces 
on Eniwetok during the periods June 21, 1951, through July 1, 
1952, August 7, 1956, through August 7, 1957, or November 1, 
1958, through April 30, 1959; (d) Assignment to official 
military duties at naval shipyards involving the 
decontamination of ships that participated in Operation 
Crossroads.  See 38 C.F.R. § 3.309(d)(3)(iv).  

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer 
from one of the presumptive conditions listed in 38 C.F.R. § 
3.309(d)(2), the veteran may still benefit from the special 
development procedures provided in 38 C.F.R. § 3.311 if the 
veteran suffers from a radiogenic disease and claims exposure 
to ionizing radiation in service.  Under 38 C.F.R. § 3.311, 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) Any other cancer.  See 38 C.F.R. 
§ 3.311(b)(2).  

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, 38 
C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

The veteran alleges that due to radiation exposure that he 
experienced during active service he now suffers from 
hypogammaglobulinemia as well as from peripheral neuropathy 
of the upper and lower extremities.  The evidence establishes 
that the veteran participated in Operation UPSHOT-KNOTHOLE, a 
United States atmospheric nuclear test series conducted at 
the Nevada Test site in 1953.  

With respect to hypogammaglobulinemia, a November 1996 
statement from Latha Srinath, M. D., reflects her finding 
that the veteran had uncorrectable hypogamma-globulinemia as 
a result of irreversible suppression of certain cell lines 
produced in the bone marrow.  The physician opined that such 
disability was a long-term result of radiation exposure.  She 
added that she had reviewed the Upshot reports and would 
categorize the veteran as being in the late effects of 
radiation to the bone marrow resulting in damage to thymic 
(T-cells) and marrow cell lines.  In a subsequent report of 
August 2000 VA examination addendum, dated in September 2000, 
an examiner noted that testing of the veteran's 
immunoglobulin levels revealed normal IgA, IgG, and IgM 
levels.  The examiner opined that the veteran's 
immunoglobulin level was normal, and that it was "highly 
unlikely" that the veteran had hypogammaglobulinemia.  

Thereafter, in a report of November 2006 VA examination, the 
examiner reviewed the veteran's claims file and the medical 
opinions of record.  The examiner concluded that the veteran 
did have hypogammaglobulinemia, and that he was suspicious 
that the veteran had some degree of common variable 
immunoglobulin deficiency-a lymphocyte disorder that led to 
low immunoglobulin levels.  The examiner further opined that 
it was certainly possible that the veteran's immune 
dysfunction was related to radiation exposure.  

With respect to peripheral neuropathy of the upper and lower 
extremities, the claims file contains a number of medical 
opinions with regard to the etiology of the disability.  In 
this respect, a March 1996 VA neurology follow-up note 
reflects a diagnosis of peripheral neuropathy most likely 
secondary to peripheral vascular disease affecting small 
caliber vessels.  A July 1996 statement from Dr. Srinath 
notes that the veteran suffered from a thymic problem related 
to Myasthenia-like weakness of his lower extremities as a 
result of his exposure to radiation.  Additionally, an 
October 1996 statement from Richard B. Raborn, M. D., 
reflects his report that the veteran had suffered progressive 
neurological changes in the lower spinal cord consistent with 
radiation exposure.  He indicated that progressive neuropathy 
was a known complication of even therapeutic radiation.  A 
subsequent report of December 2004 VA examination reflects 
the examiner's diagnosis of peripheral neuropathy.  The 
examiner opined that the time between the period of exposure 
to radiation and the onset of peripheral neuropathy would be 
out of the range of typical findings with regard to radiation 
producing neuropathy.  At the same time, the examiner noted 
that he did not necessarily have the expertise to say that 
this was out of the realm of normal.  

In an April 2007 letter to the AMC, the Defense Threat 
Reduction Agency (DTRA) noted that it had established 
conservative maximum doses based on actual radiation 
measurements from test detonations, bounding assumptions 
about exposure scenarios, technical calculations, previously 
established upper bound doses, and radiation protection 
fundamentals.  It indicated that these maximum doses were 
much higher than doses that were estimated in previous 
radiation dose assessments; thus, providing maximum benefit 
of the doubt to the veteran, and ensuring that reported doses 
were not less than actual doses.  The reported doses, 
according to DTRA, were based on worst case parameters and 
assumptions, not all of which the veteran may have 
encountered, and adequately encompassed any activities that 
the veteran performed.  The DTRA informed the AMC that the 
maximum doses the veteran could have received during his 
participation in Operation UPSHOT-KNOTHOLE were not more than 
16 rem (roentgen equivalent (in) man) for external gamma dose 
and 0.5 rem for external neutron dose.  

The dose estimates from the DTRA were provided to the Under 
Secretary for Health (Chief Public Health and Environmental 
Hazards Officer).  In a September 2007 memorandum, the Under 
Secretary for Health (USH) noted, in particular, that damage 
to the nerves, hematopoietic or immune system other than 
neoplastic transformation, if caused by radiation, would be 
an example of a deterministic effect.  Deterministic changes 
generally were considered to have a threshold and that the 
probability of causing harm in most healthy individuals at 
doses of less than 10 rem as a result of deterministic 
effects was close to zero.  The USH noted that usually a 
threshold dose on the order of hundreds or thousands of rads 
would need to be exceeded for the deterministic effect to be 
expressed.  In this regard, the Nuclear Regulatory Commission 
annual occupational dose limit to any organ or tissue (other 
than lens of the eye) was noted as 50 rems.  

The USH further noted that peripheral nerves were body 
structures that were among the most resistant to damage from 
radiation.  (For authority, the USH cited to Mettler and 
Upton, Medical Effects of Ionizing Radiation, 2nd edition, 
1995, page 230.).  Furthermore, that immunoglobulin secretion 
could be decreased after radiation therapy but a study of 
Japanese atomic bomb survivors did not find reductions in 
immunoglobulins (For authority, the USH again cited to 
Mettler and Upton, Medical Effects of Ionizing Radiation, 
pages 274-275).  The USH concluded that it was unlikely that 
the veteran's hypogammaglobulinemia or peripheral neuropathy 
affecting the upper and lower extremities could be attributed 
to exposure to ionizing radiation in service.  

In a subsequent advisory opinion in September 2007, VA's 
Under Secretary for Benefits (VA's Veterans Benefits 
Administration), following a review of the above USH opinion 
and the evidence in its entirety, opined that there was no 
reasonable possibility that the veteran's 
hypogammaglobulinemia or peripheral neuropathy of the upper 
and lower extremities resulted from radiation exposure in 
service.  

The Board notes that neither hypogammaglobulinemia nor 
peripheral neuropathy are presumptive disabilities for 
radiation-exposed veterans as set out under 38 C.F.R. § 
3.309(d).  Service connection for hypogammaglobulinemia or 
peripheral neuropathy is therefore not warranted on a 
presumptive basis under § 3.307.  Furthermore, neither 
hypogammaglobulinemia nor peripheral neuropathy is a 
disability which is considered a radiogenic disease under 38 
C.F.R. § 3.311.  The Board notes, however, that the 
provisions of 38 C.F.R. § 3.311 may be applied if medical 
evidence is presented that the claimed disability is a 
radiogenic disease although not specifically listed in 38 
C.F.R. § 3.311.  Here, as noted above, the medical evidence 
of record does include opinions that hypogammaglobulinemia 
and peripheral neuropathy are radiogenic diseases.  

The Board has considered the relevant medical opinions of 
record.  In this regard, the November 2006 VA examiner did 
not have the benefit of reviewing the maximum dose estimates 
of the veteran's radiation exposure provided from the DTRA.  
Furthermore, the examiner's opinion is equivocal in that he 
opined that it was "certainly possible" that the veteran's 
immune dysfunction was related to radiation exposure.  See 
e.g., Warren v. Brown, 6 Vet. App. 4,6 (1993) (a doctor's 
statement framed in terms such as "could have been" is not 
probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not" language by a physician is too 
speculative).  At the same time, the Court has held that 
cautious language by a physician does not always express 
inconclusiveness, especially when there is another doctor's 
statement in the record which provides evidentiary support 
for the otherwise speculative statement.  See Lee v. Brown, 
10 Vet. App. 336 (1997).  

In providing their opinions regarding the etiology of the 
veteran's disabilities, both Dr. Srinath and Dr. Raborn noted 
that they had reviewed the "Upshot reports."  The Board 
notes that it is not exactly clear what, if any, relevant 
information is contained in the "Upshot reports" as these 
referenced materials are not associated with the claims file.  
Furthermore, as with the VA examiner above, neither Dr. 
Srinath nor Dr. Raborn had the benefit of reviewing the 
maximum dose estimates of the veteran's radiation exposure 
provided by the DTRA.  

On the other hand, both the opinions of Drs. Srinath and 
Raborn are supported in part on medical articles/studies 
submitted by Dr. Raborn.  However, none of the medical 
articles/studies refers to the veteran individually; nor are 
they necessarily specific to the particular circumstances and 
events described by the veteran in regards to his claimed 
radiation exposure in service during Operation UPSHOT-
KNOTHOLE.  In particular, one of the medical articles/studies 
submitted by Dr. Raborn is an international journal review 
article concerning the effects of radiation exposure.  (See 
M. Akiyama, Late effects of radiation on the human immune 
system; an overview of immune response among the atomic bomb 
survivors, 68 Int. J. Radiat. Biol. 497 (1995).)  In 
reviewing the article (International Journal of Radiation 
Biology (IJRB)), the Board notes that the IJRB article only 
raises the possibility that there may be some relationship 
between radiation exposure and the claimed disabilities.  It 
does not indicate that there is a direct causal relationship.  
In this regard, the IJRB article appears to hold that 
variations in the extent of exposure (i.e. partial or whole 
body), the type of radiation, and the rate of exposure all 
play a significant role in the response of a person's immune 
system to the insult of radiation.  The article's author, M. 
Akiyama, also reports that due to the inherent differences 
among studies concerning the effects of radiation exposure, 
especially of human populations for which a number of 
uncontrollable and hidden factors exist, a diversity of 
results could be expected and that one needed to be cautious 
when comparing and interpreting results.  

The Board notes that generic medical literature, which does 
not apply medical principles regarding causation or etiology 
to the facts of an individual case, does not provide 
competent evidence to satisfy the nexus element for an award 
of service connection.  See Sacks v. West, 11 Vet. App. 314 
(1998).  Nonetheless, the Board finds the medical 
articles/studies submitted by Dr. Raborn probative, 
particularly in light of the supporting medical opinion 
evidence of record.  See Mattern v. West, 12 Vet. App. 222, 
228 (1999) (medical treatise evidence can provide important 
support when combined with an opinion of a medical 
professional).  

In light of the above, the Board has weighed the medical 
evidence both for and against the veteran's claims on appeal.  
In this case, the Board finds more persuasive the medical 
opinion in September 2007 from the Under Secretary for 
Health.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998) 
(it is the responsibility of VA adjudicators to determine the 
probative weight to be ascribed as among multiple medical, 
opinions in a case and to state reasons or bases for favoring 
one opinion over another); see also Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993).  Here, the USH opinion is more 
persuasive than the opinions of Drs. Srinath or Raborn and/or 
the VA examiner in November 2006, as the opinion includes 
consideration of the maximum dose estimates of possible 
radiation exposure that the veteran would have experienced 
due to his participation in Operation UPSHOT-KNOTHOLE.  As 
noted above in the IJRB article submitted by Dr. Raborn, the 
extent, type, and rate of radiation exposure influences how a 
person's immune system responds to the insult of radiation.  

As the DTRA's maximum dose estimates were not considered by 
Drs. Srinath and Raborn, or by the VA examiner in November 
2006, the opinions of these physicians hold less probative 
weight.  Furthermore, both the USH opinion and those opinions 
of Drs. Srinath and Raborn rely equally on medical 
articles/studies to support their conclusions.  Therefore, 
the Board finds the competent medical opinion evidence 
against the veteran's claims is entitled to more weight and 
is thus more persuasive.  For this reason, the evidence does 
not support that either hypogammaglobulinemia or peripheral 
neuropathy is the result of radiation exposure the veteran 
received during active service while participating in 
Operation UPSHOT-KNOTHOLE.  

Notwithstanding the above, and even though 
hypogammaglobulinemia or peripheral neuropathy are not listed 
as presumptive diseases under 38 C.F.R. § 3.309(d), service 
connection must still be considered under 38 C.F.R. 
§ 3.303(d) in order to determine whether these disabilities 
diagnosed after discharge were incurred during active 
service.  See Combee, 34 F.3d at 1039.  As noted previously, 
the veteran's service medical records associated with his 
first period of service (October 25, 1949 to January 7, 1953) 
appear to have been lost due to a fire at NPRC.  In cases 
where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005)(per curiam) citing O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  

In this case, attempts by the RO to obtain the veteran's 
service medical records from the NPRC have been unsuccessful.  
The veteran has not contended that he experienced 
hypogammaglobulinemia or for peripheral neuropathy in 
service.  In particular, in an October 1995 letter, the 
veteran identified having had problems with his immune system 
since the early 1970s.  In an NA (National Archives) Form 
13055, the veteran reported that to his knowledge he had not 
received any medical treatment from the military for is 
current health problems.  Otherwise, Reports of Medical 
Examination dated January 30, 1953 and dated April 5, 1954 
are negative for complaints or findings of 
hypogammaglobulinemia or peripheral neuropathy.  

In this case, other than that medical opinion evidence noted 
above linking hypogammaglobulinemia or peripheral neuropathy 
to the veteran's radiation exposure during Operation UPSHOT-
KNOTHOLE, there is a lack of any additional medical evidence 
which identifies a direct relationship between the 
disabilities and active service.  Furthermore, the veteran's 
own opinions as to the etiology of his hypogammaglobulinemia 
or peripheral neuropathy are without probative value.  As a 
layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to provide a 
probative opinion on a medical matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against a 
finding that the veteran's hypogammaglobulinemia or 
peripheral neuropathy of the upper and lower extremities was 
caused by any incident of service, to include exposure to 
ionizing radiation, and the claimed disabilities are not 
shown to have been otherwise incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claims for service connection for hypogammaglobulinemia and 
for peripheral neuropathy of the upper and lower extremities, 
to include as due to ionizing radiation, the benefit-of-the-
doubt rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for hypogammaglobulinemia is denied.  

Service connection for peripheral neuropathy of the upper and 
lower extremities is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


